DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/106263 A2 (Dunn et al.) (cited by IDS and copy provided by Applicant).

Regarding claim 1, Dunn discloses a presentation method for presenting a time period to measure a blood glucose level, the presentation method (a further aspect of the invention involves tailoring SMBG test schedules based on results from CGM wear. The invention uses the results of brief periods of CGM wear to generate SMBG test schedules that focus on periods of high variability and hypoglycemia risk discovered by analysis of the CGM data. The invention maximizes the utility of SMBG testing by focusing SMBG test schedules on periods of high variability and hypoglycemic risk [0152]; wherein by the visual presentation on a time period scale indicates how an SMBG test schedule may be tailored to obtain further desired glucose data; claim 11); comprising: 
acquiring first information, the first information including a measurement result in which a glucose level of a user is measured with a time interval using a first measurement device and a measurement time at which the measurement result was acquired (CGM testing information during a specific interval; [0160]-[0176]); 

presenting the time period at a display (claim 11; whereby the visual presentation on a time period scale indicates how an SMBG test schedule may be tailored to obtain further desired glucose data).

Regarding claim 2, Dunn further discloses wherein determining the time period includes: 
comparing the first information with a first threshold value which is the predetermined threshold of the glucose level and a first set period which is the preset period; and
determining a first period as the time period in a case in which the first period is equal to or longer than the first set period, the first period being a period in which the glucose level included in the first information is continuously equal to low range variability or excessive hypoglycemia  risk and in this case the maintenance schedule can be tailored for testing at those specific times of day; [0176]). 

Regarding claim 3, Dunn further discloses wherein determining the time period includes: 
comparing the first information with a second threshold value which is the predetermined threshold of the glucose level and a second set period which is the preset period; and
determining a second period as the time period in a case in which the second period is equal to or longer than the second set period, the second period being a period in which the glucose level included in the first information is continuously equal to or greater than the second threshold value (a maintenance schedule is used to ensure that the patient is maintaining good control when other more comprehensive monitoring is not taking place – the results of CGM testing may identify a few specific times of day of high low range variability or excessive hypoglycemia  risk and in this case the 
  
Regarding claim 4, Dunn further discloses wherein the time period is determined for each of a plurality of time bands obtained by dividing one day into the plurality of time bands ([0170]; [0171]). 
 
Regarding claim 6, Dunn further discloses wherein the first measurement device is a device that employs a sensor attached to skin of the user to measure glucose level (CGM; [0017]; [0152]).
 
Regarding claim 7, Dunn further discloses wherein the first measurement device is a device that employs a sensor to measure glucose levels in an interstitial fluid of the user, and that is used for Continuous Glucose Monitoring (CGM) or Flash Glucose Monitoring (FGM) (CGM; [0017]; [0152]).

Regarding claim 8, Dunn further discloses wherein the second measurement device is a device used for Self Monitoring of Blood Glucose (SMBG) used by the user (SMBG; [0017]; [0152]).

Regarding claim 9, Dunn discloses a presentation device comprising: an acquisition section acquiring first information, 

Regarding claim 10, Dunn discloses a non-transitory computer readable medium storing a program that is executable by a computer to perform a process for presenting a time period to measure a blood glucose level, the process comprising: acquiring first information, the first information including a measurement result in 25which a glucose level of a user is measured with a time interval using a first measurement device and a measurement time at which the measurement result was acquired; determining, based on a comparison result obtained by comparing the first information with a predetermined threshold of the glucose level and a preset period, the time period for the user to measure the blood glucose level by using a second measurement device; and .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0018633 (Kovachev et al.) discloses a unified platform for monitoring and control of blood-glucose levels in diabetic patients.
US 2010/0069730 (Bergstrom et al.) discloses system and method for improved diabetes data management.
US 2015/0289823 (Rack-Gomer et al.) discloses glycemic urgency assessment and alerts interface.
US 2011/0053121 (Heaton) discloses method and glucose monitoring system for monitoring individual metabolic response and for generating nutritional feedback.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683